NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment A, received on 21 December 2021, has been entered into record.  In this amendment, claims 1 and 7-14 have been amended, claims 2-6 and 15-20 have been canceled, and claim 21 has been added.
Claims 1, 7-14, and 21 are presented for examination.

Response to Arguments
With regards to the objection to the drawings, the applicant has submitted amendments, and the examiner hereby withdraws the objection.
Applicant’s arguments, filed 21 December 2021, with respect to claims 1, 7-14 and 21 have been fully considered and are persuasive.  The rejection of 21 September 2021 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carl Reed (45,454) on 1 March 2022.

The application has been amended as follows: 
In claim 7, lines 1-2:
“The method of claim 1, wherein the discretization process dimensionally reduces a time series of n points to N points where N<n.”
In claim 9, lines 1-2:
		“The method of claim 1, further comprising changing the allowed frequency.”
In claim 10, lines 1-2:
“The method of claim 1, wherein the new rate is aligned with a frequency that is less than the allowed frequency.”
Cancel claim 14.
Add new claim 22:
“A non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform the method of claim 21.”

Allowable Subject Matter
Claims 1, 7-13, 21, and 22 are allowed.
This communication warrants No Examiner's Reason for Allowance, applicant's reply and previous Office Action mailed 21 September 2021 make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s arguments filed on 21 December 2021 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
	


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lyu et al. (US 2020/0264796 A1) discloses a system and method for data copy amount reduction in data replication.
Rao et al. (US Patent 7,337,248 B1) discloses a system and method for adaptive synchronization.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
/SARAH SU/Primary Examiner, Art Unit 2431